Citation Nr: 0640144	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  04-41 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
insomnia.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
depression and anxiety.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
irritable bowel.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for loss 
of motion.  

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
frequent sore throats.

7.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

8.  Entitlement to service connection for high cholesterol.

9.  Entitlement to service connection for status post 
myocardial infarction with hypertension.  

10.  Entitlement to service connection for pain extending 
into the right leg from back, tingling in the left leg, 
stomach problems, and exhaustion.  

11.  Entitlement to an increased rating for service-connected 
fibromyalgia, currently evaluated as 40 percent disabling.

12.  Entitlement to an increased rating for service-connected 
lumbosacral strain, currently evaluated as 40 percent 
disabling.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The appellant active service from January 1963 to January 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which determined that new and material evidence 
had not been presented to reopen claims of entitlement to 
service connection for insomnia, headaches, depression and 
anxiety, an irritable bowel, loss of motion, frequent sore 
throats, pain extending into the right leg from back, 
tingling in the left leg, stomach problems, and exhaustion, 
and denied claims for service connection for GERD, high 
cholesterol, and status post myocardial infarction with 
hypertension, and denied claims for increased ratings for 
service-connected lumbosacral strain, evaluated as 40 percent 
disabling, and fibromyalgia, evaluated as 40 percent 
disabling.  

The veteran's claim of entitlement to an increased rating for 
service-connected lumbosacral strain, currently evaluated as 
40 percent disabling, is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  In an unappealed decision, dated in September 2000, the 
RO denied claims of entitlement to service connection for 
insomnia, headaches, depression and anxiety, an irritable 
bowel, loss of motion, and frequent sore throats.

2.  The evidence received since the RO's September 2000 
decision which denied service connection for insomnia, 
headaches, depression and anxiety, an irritable bowel, loss 
of motion, and frequent sore throats, which was not 
previously of record, and which is not cumulative of other 
evidence of record, does not raise a reasonable possibility 
of substantiating the claims.  

3.  The veteran does not have gastroesophageal reflux disease 
as the result of disease or injury that was present during 
his active military service, or as a result of a service-
connected disability.    

4.  The veteran does not have high cholesterol as the result 
of disease or injury that was present during his active 
military service, or as a result of a service-connected 
disability.    

5.  The veteran does not have status post myocardial 
infarction with hypertension as the result of disease or 
injury that was present during his active military service, 
or as a result of a service-connected disability.    

6.  The veteran does not have pain extending into the right 
leg from back, tingling in the left leg, stomach problems, or 
exhaustion, as the result of disease or injury that was 
present during his active military service, or as a result of 
a service-connected disability.    

7.  The veteran's fibromyalgia does not present such an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
RO's September 2000 decision, which denied claims of 
entitlement to service connection for insomnia, headaches, 
depression and anxiety, irritable bowel syndrome, loss of 
motion, and frequent sore throats; the September 2000 rating 
decision remains final.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2006).

2.  The veteran's gastroesophageal reflux disease was not 
incurred in or aggravated by active military service, nor is 
it related to service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2006).

3.  The veteran's high cholesterol was not incurred in or 
aggravated by active military service, nor is it related to 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2006).

4.  The veteran's status post myocardial infarction, or 
hypertension, was not incurred in or aggravated by active 
military service, nor may in-service occurrence be presumed; 
and is it not related to service-connected disability.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2006).

5.  The veteran's pain extending into the right leg from 
back, tingling in the left leg, stomach problems, or 
exhaustion, was not incurred in or aggravated by active 
military service, nor is it related to service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2006).

6.  The criteria for a disability rating in excess of 40 
percent for fibromyalgia have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 
4.71a, Diagnostic Code 5025 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

A review of the claims file shows that in June 1975 and 
September 1975, the RO denied the veteran's claim of 
entitlement to service connection for "a nervous 
condition."  In each case, there was no appeal, and the RO's 
decisions became final.  See 38 U.S.C.A. § 7105(c) (West 
2002).  In December 1999, he filed to reopen his claim, 
asserting that he had depression and anxiety secondary to his 
service-connected fibromyalgia.  He also filed claims for 
service connection for insomnia, headaches, irritable bowel, 
and "loss of motion."  In September 2000, the RO denied the 
claims.  There was no appeal, and the RO's decision became 
final.  Id.  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. § 
5108.

In April 2003, the veteran filed to reopen his claims.  In 
February 2004, the RO denied the claims.  The veteran has 
appealed.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

As the most recent denials of the claims were by the RO in 
its September 2000 decision, the Board must determine if new 
and material evidence has been presented to reopen the 
claims.  38 U.S.C.A. § 5108.

When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection may be granted for a "[d]isability which 
is proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a); Harder v Brown, 5 
Vet. App. 183, 187-89 (1993).  Furthermore, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that secondary 
service connection on the basis of aggravation is permitted 
under 38 C.F.R. § 3.310, and compensation is payable for that 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 7 
Vet. App. 439 (1995).  

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection was recently 
amended.  The intended effect of this amendment is to conform 
VA regulations to the Allen decision.  71 Fed. Reg. 52, 744 
(Sept 7, 2006) (to be codified at 38 C.F.R. § 3.310(b)).  
Since VA has been complying with Allen since 1995, the 
regulatory amendment effects no new liberalization or 
restriction in this appeal.

The evidence of record at the time of the RO's September 2000 
rating decision included the service medical records.  The 
service medical records showed that just five days after 
entrance into service the veteran sought treatment for 
complaints of a cold and sore throat, with subsequent 
treatment through March 1963 for complaints that also 
included stomach pain and vomiting, and nausea.  Between 
October and December of 1966, he was treated for infectious 
mononucleosis, with complaints noted to include sore throat, 
headache, malaise, nausea, vomiting and fever.  A short 
period of abdominal pain was noted.  Another notation in the 
records stated that, "After 8 weeks of hospitalization the 
patient's hepatosplenomegaly resolved, his liver function 
tests are normal, and he has regained his strength and sense 
of well being.  He is therefore fit for duty and returned to 
same."  The veteran's separation examination report, dated 
in January 1967, showed that his mouth and throat, abdomen 
and viscera, neck, upper and lower extremities, psychiatric 
condition, and his neurological condition, were all 
clinically evaluated as normal.  

As for the post-service medical evidence, it consisted of VA 
and non-VA medical reports.  Reports, dated between January 
and February of 1967, showed treatment for complaints of 
throat soreness and a head cold, with notations of 
pharyngitis and URI (upper respiratory infection).  

A VA examination report, dated in March 1968, showed that the 
veteran complained of symptoms that included a sore throat, 
and "weak spells."  The diagnosis noted residuals of 
infectious mononucleosis.  

A VA examination report, dated in March 1969, showed that the 
veteran complained of symptoms that included weakness and 
stomach pain.  The diagnosis was mild residuals of 
mononucleosis.  

Private medical reports from J. Ippolito, M.D., dated in 
1973, noted complaints that included headaches, chest pain, 
and occasional abdominal discomfort that occurred "when 
there was nervousness and tension."  The reports also noted 
a history of mononucleosis with a considerable amount of 
jaundice and enlargement of the spleen, and that, "He has 
gotten over that."  The reports note "emotional upheaval" 
over a recent divorce and a related custody matter, and that 
he was "excessively worrying about small tasks that he has 
to perform such as mowing the lawn, etc. etc."  His 
medications included Valium and Librium.  The impressions 
noted low grade throat infection, abdominal pain due to 
anxiety, and that his general health appeared to be 
"excellent" except that he was a nervous and tense person.  

A June 1985 report from R. Thumati, M.D., noted a two to 
three year history of generalized arthralgias, as well as 
complaints of chest pain and shortness of breath.  An 
electrocardiogram was within normal limits.  Dr. Thumate 
described the veteran as "very nervous."  

A July 1985 report from N. Grobler, M.D., noted complaints 
that included generalized joint pain/arthralgias, and 
fatigue.  A coronary angiogram was normal.  Dr. Grobler 
speculated that the veteran may have "post-mononucleosis 
syndrome where polyneuritis accompanies infectious 
mononucleosis," but stated that he had not done any testing 
in that regard.  A September 1986 report from Dr. Grobler 
noted continued chronic fatigue, and stated that he suffered 
from post-mononucleosis syndrome.  

A VA examination report, dated in July 1985, showed that the 
veteran complained of symptoms that included a back and joint 
pain, exhaustion, and memory loss.  There were no relevant 
findings.  The diagnosis noted a history of infectious 
mononucleosis, "no residuals."  

A report from J. Hwang, M.D., dated in July 1987, noted 
complaints of fatigue, impaired concentration, insomnia, 
arthralgias, and depression.  The report indicated that a 
rheumatoid variant disease may be present.  

Reports from the Great Basin Medical Group (GBMG), dated 
between 1990 and 1994, showed treatment for complaints that 
included insomnia.  An abdominal ultrasound report, and an 
upper GI (gastrointestinal) report, dated in 1990, were 
normal.  A November 1992 report noted treatment for a sore 
throat, with possible pharyngitis.  A May 2000 statement from 
a GBMG physician, T. J. Hope, M.D., noted that the veteran 
had service-related mononucleosis with fibromyalgia, with 
continued myalgias with exhaustion and memory loss.  

A VA examination report, dated in August 2000, noted 
complaints that included insomnia, anxiousness, depression, 
sore throats, exhaustion, and decreasing memory.  The 
diagnosis was fibromyalgia.   

The veteran had submitted several lay statements attesting to 
his fatigue and weakness during service.  The veteran had 
also submitted an article about fibromyalgia which indicated 
that it may be associated with headaches, depression, 
insomnia, irritable bowel syndrome, poor memory, chronic 
pain, and fatigue.

In the September 2000 rating decision, the RO denied the 
claims because the claimed conditions "are considered to be 
symptoms of his service connected fibromyalgia and not 
separate conditions for which compensation may be 
established."  The Board further notes that at the time of 
the RO's decision, the claims files did not include competent 
evidence of a nexus between any of the claimed conditions (as 
separate disease entities) and the veteran's service, or a 
service-connected condition.  

The additional evidence received since the September 2000 
rating decision includes VA and non-VA records, and the 
veteran's statements.  Overall, this evidence shows continued 
treatment for conditions that included fibromyalgia.  The 
reports note a history of depression, with complaints that 
included sleep interruption, headaches, insomnia, memory 
difficulties, and generalized arthralgias.    This evidence 
also includes a statement from Dr. Hope, dated in March 2003, 
that is essentially the same as the May 2000 statement, and 
states that the veteran has service-related mononucleosis 
with fibromyalgia, and that he "continues to have symptoms 
including myalgias, exhaustion, memory loss and low back 
pain."     

The medical evidence that was not of record at the time of 
the RO's September 2000 decision, is not cumulative, and is 
"new" within the meaning of 38 C.F.R. § 3.156.  However, the 
Board finds that this evidence is not material.  With regard 
to the claims for insomnia, irritable bowel, "loss of 
motion", and frequent sore throats, none of the new evidence 
shows that the veteran currently has these conditions.  See 
generally Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998) 
(holding that under 38 U.S.C.A. §§ 1110 and 1131, an 
appellant must submit proof of a presently existing 
disability resulting from service in order to merit an award 
of compensation).  In this regard, as the RO has repeatedly 
pointed out to the veteran to no avail, the evidence 
indicates that, to the extent that the claimed symptoms are 
shown, they are related to his fibromyalgia.  See e.g., VA 
examination report, dated in November 2003 (in which the 
examiner concluded that the veteran's migraine headaches, 
memory loss, and exhaustion were related to his fibromyalgia 
and were not separate diseases); VA progress note, dated in 
July 2002 (noting chronic headaches and insomnia "thought to 
be secondary to fibromyalgia"); report from Dr. Hope, dated 
in August 2000 (noting that the veteran's fibromyalgia was 
associated with his depression and insomnia).  Dr. Hope's 
March 2003 statement, when read in context, also indicates 
that to the extent that the claimed symptoms are shown, they 
are related to his fibromyalgia.  As symptoms of a condition 
for which service connection is already in effect, and which 
are not shown by the evidence to be separate disease 
processes, compensation may not be granted.  See 38 C.F.R. 
§ 4.14 (2006) (avoidance of pyramiding).  In addition, none 
of the medical evidence includes competent evidence of a 
nexus between any of the claimed conditions (shown to exist 
as a separate disease process, i.e., depression, and anxiety) 
and the veteran's service, or a service-connected condition.  
See 38 C.F.R. §§ 3.303, 3.310.  With regard to all of the 
claims on a direct basis, the Board notes that none of the 
relevant medical evidence is dated prior to 1998, such that 
all of this evidence is dated over 30 years after separation 
from service.  The Board therefore finds that the submitted 
evidence does not raise a reasonable possibility of 
substantiating the claims.  38 C.F.R. § 3.156.  The claims 
are therefore not reopened.  

The only other pertinent evidence received since the RO's 
September 2000 decision consists of written testimony from 
the veteran.  However, the veteran, as a layperson, is not 
competent to give a medical opinion as to a diagnosis or 
causation.   Therefore, these statements are not new and 
material evidence, see Vargas- Gonzalez v. West, 12 Vet. App. 
321 (1999), and are insufficient to reopen the claims.  See 
Savage v. Gober, 10 Vet. App. 488 (1997); Moray v. Brown, 5 
Vet. App. 211 (1993).

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claims, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


II.  Service Connection

The Board initially notes that although the RO appears to 
have included the veteran's claims for service connection for 
"pain extending into the right leg from back, tingling in 
the left leg, stomach problems, and exhaustion," in its 
analysis of the veteran's "new and material" claims, there 
does not appear to have been a previous and final RO decision 
as to these claims.  The Board will therefore analyze these 
claims as direct claims for service connection.  

The veteran argues that he has GERD, high cholesterol, status 
post myocardial infarction with hypertension, pain extending 
into the right leg from back, tingling in the left leg, 
stomach problems, and exhaustion, as a result of his service, 
or secondary to his service-connected low back disorder, or 
fibromyalgia.  In his notice of disagreement, received in 
March 2004, he argued that he was treated for chest pain 
during service, and that his service-connected disabilities 
made it impossible for him to exercise, such that he 
consequently developed high blood pressure, high cholesterol, 
and a heart attack.  He further argued that he had a stomach 
disorder as a result of medications taken to control the 
symptoms of his service-connected low back disorder, or 
fibromyalgia.  

In addition to the laws pertaining to service connection, to 
include on a secondary basis, as noted in Part I, service 
connection may also be granted for cardiovascular-renal 
disease, including hypertension, when it is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309.  

The veteran's service medical records show that between 
January and March of 1963, the veteran sought treatment for 
complaints of a cold, sore throat, stomach pain, vomiting, 
and nausea.  Between October and December of 1966, he was 
treated for infectious mononucleosis, with complaints noted 
to include sore throat, headache, malaise, nausea, vomiting 
and fever.  A short period of abdominal pain was noted.  
Another notation in the records stated that, "After 8 weeks 
of hospitalization the patient's hepatosplenomegaly resolved, 
his liver function tests are normal, and he has regained his 
strength and sense of well being.  He is therefore fit for 
duty and returned to same."  The veteran's separation 
examination report, dated in January 1967, showed that his 
abdomen and viscera, lower extremities, his heart, and 
neurological condition, were all clinically evaluated as 
normal.  

As for the post-service medical evidence, it includes VA and 
non-VA treatment reports, dated between 1967 and 2005.  This 
evidence includes reports from the Great Basin Medical Group 
(GBMG), dated between 1990 and 2003, which show that the 
veteran was noted to have been recommended for a low 
cholesterol diet in 1990.  He was subsequently noted to 
complain of chest pain, and to have elevated blood pressure 
and hyperlipidemia.  A VA progress note, dated in July 2002, 
notes assessments that include GERD, and hypertension.  Other 
medical history is significant for obesity.  Id.  He was also 
noted to have a family history of hypertension, and coronary 
artery disease.  See e.g., reports from the Sutherland 
Clinic, dated in 1998.  

The Board finds that the claims must be denied.  With regard 
to the claim for high cholesterol, the term "disability" as 
used in chapter 11, and specifically in §§ 1110 and 1131, 
should be construed to refer to impairment of earning 
capacity due to disease, injury, or defect, rather than to 
the disease, injury, or defect itself.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

As set forth in the law above, service connection can only be 
granted for a disability resulting from disease or injury.  
High cholesterol and hyperlipidemia are laboratory findings.  
Their only manifestation is in the laboratory test results.  
There are no symptoms, clinical findings or other 
manifestations, or any deficits in bodily functioning 
associated with these laboratory findings.  In this regard, 
there is no competent evidence associating high cholesterol 
or hyperlipidemia with a diagnosed condition, or a disease 
process, and to the extent that it may be argued it is 
associated with a cardiovascular condition, the issues on 
appeal include a claim for service connection for status post 
myocardial infarction with hypertension.  Thus, as the RO has 
pointed out to the veteran to no avail, high cholesterol and 
hyperlipidemia are not disabilities within the meaning of the 
law.  As no disability has been shown, service connection 
cannot be granted as a matter of law.  Gilpin.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the claim, and that the claim must be denied.  

With regard to the claims for GERD, and status post 
myocardial infarction with hypertension, these conditions are 
first shown many years after separation from service, and 
there is no competent evidence to show that they were caused 
or aggravated by his service, or a service-connected 
condition.  With regard to the claim for and status post 
myocardial infarction with hypertension, the only competent 
opinion of record is found in a VA examination report, dated 
in November 2003, in which the examiner indicated that 
medical literature did not support the claim that the 
veteran's hypertension, or myocardial disease, were related 
to either his service-connected low back pain, or his 
service-connected fibromyalgia.  See 38 C.F.R. § 3.310.  To 
the extent that the veteran has argued that his service-
connected disabilities made it impossible for him to 
exercise, such that he consequently developed high blood 
pressure and a heart attack, there is a notation in a March 
2003 VA progress note of "lack of exercise secondary to 
musculoskeletal problem."  However, this notation is dated 
well after his diagnoses, and it is inconsistent with other 
evidence.  See e.g., VA progress notes, dated in July and 
November of 2002 (encouraging exercise); October 2000 report 
from Dr. Hope (encouraging aerobic exercises and swimming).  
In any event, there is no competent opinion in support of 
this argument.  Finally, there is no competent evidence to 
show that cardiovascular-renal disease, or hypertension, was 
manifest to a compensable degree within one year of 
separation from service.  See 38 C.F.R. § 3.307, 3.309.  
Accordingly, these claims must be denied.  

With regard to the claims for "pain extending into the right 
leg from back" and "tingling in the left leg," the Board 
finds that service connection is not warranted.  As the RO 
has previously pointed out to the veteran to no avail, 
service connection is generally granted for disease and 
injury, not symptoms such as pain.  Specifically, without a 
pathology to which the claimed symptoms can be attributed, 
there is no basis to find that there is a disability for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001). 

In this case, the Board has considered the possibility of a 
nerve disability in the lower extremities secondary to his 
service-connected low back disorder or fibromyalgia.  The 
claims files include a number of notations of complaints of 
lower extremity pain and weakness, as well as notations of 
nerve symptomatology, to include S1 nerve root irritation, 
sciatica, and radiculitis.  However, the preponderance of the 
evidence shows that these nerve symptoms are due to his 
service-connected low back disorder and/or fibromyalgia, and 
that they are not separate and distinct disease processes.  
See e.g., April 2005 VA examination report (no diagnosis of a 
right or left leg disability); September 2004 VA neurological 
addendum (noting a lack of weakness, sensory or reflex 
changes; 5/5 strength in the lower extremities with intact 
sensation except for slight decrease in left lower posterior 
medial leg partial L4); September 2004 VA magnetic resonance 
imaging study (no nerve disease noted); November 2003 VA 
fibromyalgia examination report (indicating a lack of 
impingement of the nerves, that there were neurathesias due 
to fibromyalgia, and that fibromyalgia is not progressive); 
reports from Reno Neurological Associates, dated in 2003 
(noting normal gait, and a normal sensory examination, with 
no diagnosis of a nerve disability in the lower extremities); 
Dr. Reddy's September 2000 report (noting that "there is no 
evidence of right or left lumbosacral radiculopathy (nerve 
root compression)"; Dr. Reddy's October 2000 report (noting 
diffuse aches and pains associated with fibromyalgia); Dr. 
Hope's May 2000 report (noting fibromyalgia with myalgias); 
November 1998 reports from the Sutherland Clinic (noting 
fibromyalgia with musculoskeletal symptoms).  The Board 
therefore finds that service connection for "pain extending 
into the right leg from back," and "tingling in the left 
leg," is not warranted.  Gilpin.

With regard to the claim for stomach problems, the claim must 
be denied because the evidence does not show that the veteran 
has a diagnosed stomach condition.  Gilpin.  Briefly stated, 
there is no competent evidence to show that he has the 
claimed condition.  See e.g., April 2005 VA examination 
report (noting complaints of irritable bowel symptoms, 
diarrhea, and constipation, with no diagnosis of a stomach 
disability).

With regard to the claim for "exhaustion," the 
preponderance of the evidence shows that his "exhaustion" 
symptoms (which the Board finds are indistinguishable from 
fatigue), are due to his service-connected low back disorder 
and/or fibromyalgia, and are not separate and a distinct 
disease process.  See e.g., November 2003 VA fibromyalgia 
examination report (indicating that exhaustion can accompany 
fibromyalgia and is part of that disease, and is not 
necessarily separate diagnosis); Dr. Reddy's October 2000 
report (noting fatigue associated with fibromyalgia); Dr. 
Hope's May 2000 report (noting fibromyalgia with exhaustion).  
Therefore, service connection for exhaustion is not 
warranted.  Gilpin.

The Board has considered the veteran's written testimony 
submitted in support of his arguments that the claimed 
conditions should be service connected.  His statements are 
not competent evidence of a diagnosis, or of a nexus between 
the claimed conditions and his service, or a service-
connected condition.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Accordingly, the veteran's 
claims for service connection must be denied.


III.  Increased Rating - Fibromyalgia

The veteran's fibromyalgia is currently evaluated as 40 
percent disabling under 38 C.F.R. § 4.71a, DC 5025 (2006).  
Under DC 5025, the 40 percent rating is the highest schedular 
rating allowed.  Therefore, the only way for the veteran to 
be granted a disability rating higher than the current 40 
percent is by applying an extraschedular rating.  See 38 
C.F.R. § 3.321(b) (2006).  

In its decision, the RO declined to refer the case to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The criterion 
for such an award is a finding that the case presents an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In this case, the veteran's disability picture is not so 
exceptional or unusual as to render impractical the 
application of regular schedular standards.  The veteran has 
stated that he frequently leaves work early and takes extra 
days off whenever possible because of his "chronic pain and 
overwhelming fatigue."  See VA examination report, dated in 
April 2005.  He further stated that he was working at a 
"sit-down job" as a freight manager and that he has held 
his job for the last 27 years.  He stated that his job was 
not physically demanding, but complained that it was 
"mentally stressful."  Id.  A March 2003 letter from Dr. 
Hope shows that Dr. Hope stated that the veteran is 
"completely disabled" due, in part, to fibromyalgia, and in 
part to another disability (i.e., the veteran's low back 
pain).  The Board further notes that the veteran's 
complaints, as noted above, do not appear to be substantiated 
by clinical findings.  See e.g., strength findings in April 
2005 VA examination report (3/5 or greater); September 2004 
VA progress note (5/5 strength in the lower extremities); 
August 2000 report of Dr. Reddy (same); Dr. Reddy's 
electromyography tests results, dated in September 2000 and 
December 2001 (showing normal results).  In this regard, to 
the extent that limitations of lower extremities are shown, 
they appear to be due to his lumbar spine disorder, and the 
medical evidence does not warrant the conclusion that they 
are due to his fibromyalgia.  Furthermore, a VA fibromyalgia 
examination report, dated in November 2003, notes that the 
veteran's fibromyalgia is not progressive and is not life-
threatening.  Finally, and of particular note, the veteran 
has not submitted any employment evidence in support of his 
statements, nor is it shown that his disability picture is 
exceptional or unusual.  In summary, the record does not show 
that during the period under consideration the veteran has 
required frequent periods of hospitalization for his 
fibromyalgia, or that such disability markedly interferes 
with employment.  Therefore, the Board concludes that 
referral to the Under Secretary for Benefits or the Director 
of the Compensation and Pension service for consideration of 
an extraschedular rating under 38 C.F.R. § 3.321(b) is not 
warranted.


IV.  Conclusion

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


V.  VCAA

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant' s 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004)

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In letters, dated in June 2003 (for all claims 
except the increased rating claim) and January 2005 
(increased rating claim), the veteran was notified of the 
information and evidence needed to substantiate and complete 
his claims.  The veteran was specifically informed as to what 
evidence he was to provide and to what evidence VA would 
attempt to obtain on his behalf.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board also notes that the June 2003 letter was sent to 
the veteran prior to the RO's February 2004 decision that is 
the basis for this appeal.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).  With regard to the claim for an increased 
rating for fibromyalgia, any defect with respect to the 
timing of the VCAA notice in this case was nonprejudicial.  
There is no indication that the outcome of the claim has been 
affected, as all evidence received has been considered by the 
RO.  The veteran has been provided a meaningful opportunity 
to participate effectively in the processing of his claim, as 
he has been afforded the opportunity to submit additional 
argument and evidence, which he has done.  For these reasons, 
the timing of the VCAA notice was not prejudicial.  Id.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claims have been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

With regard to the new and material claims, in a recent 
decision, Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
stated that VA's obligation to provide a claimant with notice 
of what constitutes new and material evidence to reopen a 
service-connection claim may be affected by the evidence that 
was of record at the time that the prior claim was finally 
denied.  A review of the June 2003 VCAA notice shows that the 
veteran was notified that, at the time of the most recent and 
final denial of the claim in September 2000, the evidence 
indicated that the claimed conditions were: 1) symptoms of 
disabilities for which service connection was already in 
effect; 2) and/or that the claimed conditions were not 
considered to be disabilities; and 3) and/or that the 
evidence did not show that the claimed conditions existed as 
separate disabilities that were related to a service-
connected disability.  See also January 2005 VCAA letter.  In 
summary, the veteran has been provided with adequate notice 
of what constitutes new and material evidence to reopen his 
claims for service connection.  Kent.  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims files.  For some of the claims, the 
veteran has been afforded examinations, and etiological 
opinions have been obtained.  With regard to the claims for 
which etiological opinions have not been obtained, the Board 
finds that the evidence, discussed supra, warrants the 
conclusion that a remand for an examination and an 
etiological opinion is not necessary to decide the claims.  
See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2006); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).  Specifically, with regard to the new and material 
claims, as the Board has determined that new and material 
evidence has not been presented, a remand for an examination 
and/or an etiological opinion is not required to decide the 
claims.  See 38 U.S.C.A. § 5103A(f) (West 2002).  As for the 
service connection claims, they suffer from combinations of 
the following defects: the veteran is not shown to have 
received treatment for, or a diagnosis of, the claimed 
condition during service, the claimed condition is first 
shown many years after separation from service, the claimed 
condition is not considered a disability (to include not 
being shown to be a separate disease process), and the claims 
files do not currently contain objective evidence showing 
that the claimed condition exists be a separate disease 
process and is related to his service or to a service-
connected disability.  The Board concludes, therefore, that 
decisions on the merits at this time do not violate the VCAA, 
nor prejudice the appellant under Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

New and material evidence having not been received since the 
RO's September 2000 decision, the claim of entitlement to 
service connection for insomnia remains final; the appeal is 
denied. 

New and material evidence having not been received since the 
RO's September 2000 decision, the claim of entitlement to 
service connection for headaches remains final; the appeal is 
denied.

New and material evidence having not been received since the 
RO's September 2000 decision, the claim of entitlement to 
service connection for depression and anxiety remains final; 
the appeal is denied.

New and material evidence having not been received since the 
RO's September 2000 decision, the claim of entitlement to 
service connection for irritable bowel syndrome remains 
final; the appeal is denied.

New and material evidence having not been received since the 
RO's September 2000 decision, the claim of entitlement to 
service connection for loss of motion remains final; the 
appeal is denied.

New and material evidence having not been received since the 
RO's September 2000 decision, the claim of entitlement to 
service connection for frequent sore throats remains final; 
the appeal is denied.

Service connection for gastroesophageal reflux disease is 
denied.

Service connection for high cholesterol is denied.

Service connection for status post myocardial infarction with 
hypertension is denied.

Service connection for pain extending into the right leg from 
back, tingling in the left leg, stomach problems, and 
exhaustion, is denied.  

A rating  in excess of 40 percent for fibromyalgia is denied.


REMAND

In April 2003, the veteran filed his claim for an increased 
rating for service-connected lumbosacral strain with chronic 
degenerative arthritis, evaluated as 40 percent disabling.  
In February 2004, the RO denied the claim.  The RO indicated 
that it had evaluated the veteran's disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5295.  

A veteran is entitled to application of all versions of the 
applicable regulations.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991), overruled in part by Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (Nov. 19, 
2003).  In this case, as previously stated, the veteran filed 
his claim in April 2003.  
Subsequent to the veteran's filing of his claim, the criteria 
for evaluating back disorders was revised effective September 
26, 2003, at which time DC 5295 was changed to 5237.  See 68 
Fed. Reg. 51454- 51458 (August 27, 2003) (effective September 
26, 2003), codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243.  

Given the foregoing, VA must evaluate the appellant's claim 
under both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations, in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  In this case, 
it does not appear that the RO has ever applied the new 
version of the applicable regulation to the veteran's claim.  
Specifically, in the February 2004 rating decision, the 
November 2004 statement of the case, and the December 2005 
supplemental statement of the case, the RO indicated that the 
veteran's rating of 40 percent was the maximum rating 
allowable.  However, under the new criteria for evaluating 
the spine, 38 C.F.R. § 4.71a (as in effect September 26, 
2003), DC 5237 (lumbosacral strain), and DC 5242 
(degenerative arthritis of the spine) (see also DC 5003), are 
all rated under the "General Rating Formula for Diseases and 
Injuries of the Spine."  The General Rating Formula provides 
that a rating of up to 100 percent may be available of the 
relevant criteria are met.  Accordingly, a Remand is 
warranted.  

The Board notes that where the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  Wanner v. Principi, 17 Vet. App. 4, 9 (2003); see also 
38 U.S.C.A. § 5110(g) (West 2002) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the Act or administrative issue).  

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the veteran's 
claim, applying 38 C.F.R. § 4.71a, DC 
5237, and DC 5242 (as in effect September 
26, 2003).  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


